DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The instant specification does not appear to include a description of reference letters A, B, or C from Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, line 6, it is not clear if “the surface” refers to a surface of a sea component or an island component of the fiber.
With regard to Claim 1, line 8, the term “charge density” is unclear. It is not clear from the claims or the instant specification if “charge density” refers to the density of amino groups covalently bonded to a polymer constituting the sea component, or otherwise what “charge” refers to within this limitation. Within the context of sea-island fibers, “charge density” may refer to the ratio of number of positive or negative charges on a polymer to the molecular weight of the polymer (see Page 30 of machine translation of JP 2017-504733) or to the voltage applied to the spinning solution for manufacturing sea-island fibers (see Page 7 of machine translation of JP 2013-139647). However, it is not clear what “charge” refers to in Claim 1, since there does not appear to be any description of electrical charges in the instant specification and the instant specification does not define “charge density”.
Prior Art
The prior art is silent to the limitations of Claim 1. The instant specification discloses the following method for creating a sea-island composite fiber of Claim 1:
Either a polymer alloy composed of 90% by weight of polystyrene and 10% by weight of polypropylene as the sea component (Examples 1-8) or polystyrene as the sea component (Examples 9-11) and polypropylene as the island component ([0062]-[0081], Examples 1-11)
Controlling the island ratio in the sea-island composite fiber to 30% to 70% by weight (Examples 1-11)
A number of island components between 50 to 1,500 ([0019])
Amination of the sea-island composite fiber, [0055], Examples 1-11
The method steps 1-3 are known independently from at least Kodoma (US 4,661,260, C2/L36-C4/L26) and Ozeki (JP 2007/202635, Page 5 of machine translation). Furthermore, method step 4 is known from at least Tomita (JP-2011/194014, Page 4 of machine translation). However, it is not clear that adding 8.5 g of tetraethylenepentamine (TEPA) to the fiber, performed by dipping, from Ozeki (bottom of Page 5) could be replaced with the step of immersing 10 g of fiber in 20 mM TEPA in DMSO and 473 mM triethylamine from Tomita (top of Page 4) and still achieve the required structure of Ozeki. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777